Citation Nr: 0835775	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  02-07 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a post-operative left wrist disability 
to include lipoma excision residuals.

2.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for an anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The veteran had active service from June 1969 through June 
1971.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is seeking entitlement to compensation under 38 
U.S.C.A. § 1151 for residuals of a left wrist lipoma 
excision.  In particular, he contends that his post-operative 
left ulnar nerve damage, manifested by numbness, is a result 
of the 1998 lipoma excision.  He also contends that he has an 
anxiety disorder as a result of the same surgery.

The evidence of record does not adequately address whether 
the veteran has an additional disability as a result of his 
VA treatment.  In determining whether a veteran has an 
additional disability, VA compares the veteran's condition 
immediately before the beginning of the hospital care or 
medical or surgical treatment upon which the claim is based 
to the veteran's condition after care or treatment is 
rendered.  38 C.F.R. § 3.361(b).  

The August 2001 VA examiner simply discussed the veteran's 
surgery and his condition afterward and concluded that the 
"residual nerve injury and present left hand condition...is 
not a result of the surgeries performed on this veteran...but 
the result of the natural progression of his disease 
(recurrent left wrist ganglion cyst and lipoma)."  There was 
no comparison to the condition prior to the surgery.  And, 
there was no discussion of the proximity in time of the onset 
of the natural progression identified by the VA examiner.  
Surgical treatment, such as is at issue in this case, cannot 
cause the continuance or natural progress of a disease for 
which the care, treatment, or examination was furnished 
unless VA's failure to timely diagnose and properly treat the 
disease proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2) (2007) (emphasis added).  
VA must know this information in order to decide this claim.  
Thus, additional development is needed.

VA has also not met its duty to notify the veteran of the 
evidence necessary to establish his claims.  In February 
2004, the Board remanded these claims so that appropriate 
notice could be afforded the veteran.  The RO then, in a 
letter dated in February 2004, notified the veteran of the 
evidence necessary to establish claims for service connection 
and for increased ratings.  The veteran is not claiming 
either, and has still not been notified of the evidence 
necessary to establish his claims under 38 U.S.C.A. § 1151 
(West 2002) and 38 C.F.R. § 3.361 (2007).  If any action 
required by a remand is not undertaken, or is taken in a 
deficient manner, appropriate corrective action should be 
undertaken. While the Board regrets the delay, another remand 
is required.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1. Ensure that VA has met its duty to 
notify the veteran of the evidence 
required to establish his claims under 
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. 
§ 3.361 (2007).

2. Obtain a VA examination to determine 
whether the veteran has an additional 
disability as a result of his left hand 
excision of lipoma in June 1998. 

The VA examiner must compare the veteran's 
pre- operative symptoms and diagnoses with 
his current symptoms and diagnoses. In 
particular, left ulnar nerve damages, 
pain, and numbness, should be discussed in 
the examiner's findings, and the examiner 
should address all relevant outpatient 
treatment records.

If the examiner concludes that the veteran 
has additional disability from the June 
1998 surgery at issue, the examiner should 
then opine whether the proximate cause of 
the additional disability was (a) 
carelessness, negligence, lack of proper 
skill, error in judgment or similar 
instance of fault on the part of VA in 
furnishing the surgical treatment or (b) 
an event not reasonably foreseeable.

If the examiner concludes that the veteran 
has additional disability that is 
considered the "natural progress of the 
disease," then the examiner should 
discuss whether "VA's failure to timely 
diagnose and properly treat the disease or 
injury proximately caused the continuance 
or natural progress."

3.  Readjudicate the veteran's claims. If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.



The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




